FILED
                            NOT FOR PUBLICATION                             SEP 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FLORENCIO P. VALLEJO,                            No. 15-16713

              Plaintiff-Appellant,               D.C. No. 1:10-cv-02352-AWI-
                                                 SKO
 v.

GRAY, Dr., et al.,                               MEMORANDUM*

              Defendants-Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Florencio P. Vallejo, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004) (summary judgment). We affirm.

       The district court properly granted summary judgment for defendant Gray

because Vallejo failed to raise a genuine dispute of material fact as to whether

Gray was deliberately indifferent to Vallejo’s serious medical needs. See Toguchi,
391 F.3d at 1057 (a prison official is deliberately indifferent only if he or she

knows of and disregards an excessive risk to an inmate’s health); see also Lemire

v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013) (explaining

that plaintiffs alleging deliberate indifference in § 1983 actions “must . . .

demonstrate that the defendants’ actions were both an actual and proximate cause

of their injuries”).

       The district court properly dismissed Vallejo’s claim under the Americans

with Disabilities Act (the “ADA”) because Vallejo failed to allege facts sufficient

to show that the alleged violation arose from discrimination against him because of

a disability. See Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1022 (9th Cir.

2010) (“The ADA prohibits discrimination because of disability, not inadequate

treatment for disability.”).

       The district court did not abuse its discretion by denying Vallejo’s requests

for appointment of counsel because Vallejo did not show exceptional


                                           2                                        15-16713
circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    15-16713